UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6221



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DON PRINCE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CR-96-122, CA-01-2047-3-17)


Submitted:    June 13, 2002                 Decided:   June 18, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vonno Lamar Gudger, III, Asheville, North Carolina, for Appellant.
Mark C. Moore, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Don Prince seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).               We

have reviewed the record and the district court’s opinion and find

no reversible error. Further, Prince’s claims raised for the first

time   on   appeal   are   not   cognizable   because   he   has   shown   no

exceptional circumstances.       Muth v. United States, 1 F.3d 246, 250

(1993).     Accordingly, we deny Prince’s motion for a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.      See United States v. Prince, Nos. CR-96-122; CA-

01-2047-3-17 (D.S.C. Dec. 5, 2001). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                   DISMISSED




                                      2